Title: From James Madison to William Wirt, 30 September 1813
From: Madison, James
To: Wirt, William


Dear Sir,Montpelier, Septr 30th, 1813.
I have been several weeks in possession of your favor of the 29th of August. As it appeared that you were on an excursion from Richmond, perhaps behind the mountains, I have not been in a hurry to acknowledge it. From the present advance of the season, I infer your probable return to that place.

From whatever motives information such as that in your letter might proceed, it ought not to be unwelcome. The friendly ones by which I well know you were governed entitle it to my sincere thanks, which I pray you to accept.
I have not been unaware of the disappointment and discontent gaining ground with respect to the war on Canada, or of the use to which they were turned against the Administration. I have not been less aware that success alone would put an end to them. This is the test by which public opinion decides more or less in all cases, and most of all, perhaps, in that of military events, where there is the least opportunity of judging by any other. No stimulus, therefore, has been wanting to the exertions necessary to render our arms successful in the quarter where they have failed.
How far these exertions will prevail remains to be seen; and how far past failure is to be ascribed to the difficulties incident to the first stages of a war commenced as the present necessarily was; to the personal faults of those entrusted with command; to the course pursued by the National Legislature; or to mismanagements by the Executive Department, must be left to those who will decide impartially, and on fuller information than may now exist.
Without meaning to throw undue blame elsewhere, or to shun whatever blame may be justly chargeable on the Executive, I will, in the confidence with which we both write, intimate the plan for giving effect to the war, originally entertained by that branch of the Government. As it was obvious that advantage ought to be taken of our chusing the time for commencing, or rather retorting, hostilities, and of the pains taken to make the British Government believe that they were not to be resorted to by the United States; and as it was foreseen that there would be great delay, if not impossibility, in raising a large army for a long term of service, it was thought best to limit our first attempts to such a force as might be obtained in a short time, and be sufficient to reduce Canada, from Montreal upwards, before the enemy would be prepared to resist its progress; trusting to the impression to be made by success, and to the time that would be afforded, for such an augmentation of the durable force as would be able to extend as well as secure our conquests. With these views, it was recommended to Congress to provide immediately and effectually for compleating the existing establishment of 10,000 men; to provide for a like number to be enlisted for a shorter term of 2 or 3 years; and for volunteers, of whom an adequate number, as was represented, would be readily furnished by the enthusiasm of the frontiers of New York and Vermont. With this arrangement was combined the expedition conducted by Hull against the upper and weaker part of the Province.
Of the issue of this part of the plan, and its distressing consequences, it is needless to speak. The other part, not coinciding with the ideas adopted by Congress, was not brought to an experiment. It was there thought best to commence with the addition of 25,000 regulars to the existing establishment of 10,000. And to the delays in passing the laws for this purpose; to the deficiency in the bounty and pay allowed recruits; to the necessity of selecting 1,000 officers, to be drawn from every part of the Union; and to the difficulty, not to say impossibility, of procuring, at a crisis of such scarcity, supplies for such an army, and of distributing them over such a surface in the worst season of the year; may reasonably be ascribed the loss of the first year of the land war. It unfortunately happened, also, that the first provision for the two vital Departments, the Commissary’s and Quarter Master’s, was so inadequate, that the War office, otherwise overcharged, was obliged for some time to perform the functions of both. It was only after repeated failures and a lapse of months that a Commissary General could be obtained on the terms offered by the law. Nor ought it to be omitted that the recommendation of a greater number of General Officers, though complied with at the last session of Congress, was rejected in the first instance. The same may be remarked as to two auxiliary appointments in the War office, now substantially provided for under other names in the organization of the military establishment. The utter inexperience of nearly all the new officers was an inconvenience of the most serious kind, but inseparable, as it always must be, from a Country among whose blessings it is to have long intervals of peace, and to be without those large standing armies which even in peace are fitted for war.
These observations will be allowed less weight in the present than in the first year of the war. But they will justly mitigate the lateness, to say nothing of the thinness of the ranks, notwithstanding the augmented inducements to enlist, attending the operations by which the character of the campaign is to be decided. My anxiety for the result is great, but not unmingled with hopes that it will furnish topics better than the past on which the censorious adversaries and criticising friends of the Administration are to be met. Accept, dear Sir, the assurances of my regard.
